Citation Nr: 1141377	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals  (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2010, and March 2011, the Board remanded this claim for additional development.  


FINDING OF FACT

Prior to service, the Veteran is shown to have had preexisting congenital knee defects; they were not subject to a superimposed injury during service; a preexisting knee disorder was not aggravated by service. 


CONCLUSION OF LAW

A knee disability was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a preexisting bilateral knee disability that was aggravated by his service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, service connection may be granted for diseases, but not defects, of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  See VAOPGCPREC 82-90 (July 18, 1990) (emphasis added).  VA's General Counsel  expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Id.  Service connection may be granted for a disability that resulted from a defect which was subject to a superimposed disease or injury during service.  Id.  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 , 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

VA's General Counsel  has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA  must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178  (2004); see also Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

A preexisting injury or disease has not demonstrated "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran's entrance examination report, dated in September 1968, shows that his lower extremities were clinically evaluated as normal.  This report does not note the presence of knee symptoms, or a knee disorder.  An accompanying "report of medical history" shows that the Veteran stated, "I have been advised to have knee operations on both my knees.  Injuries occurred 1960-61."  

A knee disorder was not noted upon entrance into service.  Crowe.  Given the foregoing, the Veteran is entitled to a presumption of soundness at service entrance as to his knees.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; Cotant; VAOPGCPREC 3-2003. 

The Veteran's service treatment reports include preservice treatment reports, and are summarized as follows: an August 1963 report from a private physician, S.F.T., M.D., notes a three-year history of knee tightness and swelling that had required aspiration and a use of crutches for a few days, "and they would ultimately get better over a period of ten days or so.  This has happened a number of times in both knees but he has never been completely disabled.  He has never had locking or catching.  Pain with the episodes seem to be around the patella or around the anteromedial portion of the joint line."  Examination of the right knee was negative except for moderate subpatellar crepitation.  There was a slight limitation of motion of flexion in the squatting position because of pain.  He had no instability.  Examination of the left knee was "entirely negative."  Bilateral lateral X-rays showed a fragment of bone along the medial side of the patella "which could either be an ununited separate ossification center or an old ununited fracture of an unusual type."  The examiner attributed the findings to congenital anomalies.  The examiner thought it was very likely to eventually require surgical removal of the fragments and smoothing of the patellar articular surfaces "and may come to pallectomy."  The examiner stated that he was not disabled for ordinary activities and is not likely to become so in the predictable future, however, he was not qualified for strenuous physical activities in sports or in work which would involve extensive climbing, jumping, heavy lifting, or walking more than five miles.  

An October 1968 report from Dr. S.F.T. notes that the Veteran has refrained from doing anything strenuous, "mostly just climbing steps and walking," and that he reported having fatigue, and some stiffness and unsteadiness.  On examination, there was no limitation of motion, local tenderness, swelling, mal-alignment or pain with torsion of the tibia passively on the femur.  There was a very slight instability in the left knee as compared to the right knee which had only a mild degree of laxity of rotary motion of the tibia passively on the femur.  There was a small amount of subpatellar crepitation in the right knee but none in the left.  X-rays showed no conspicuous abnormality in either knee, although there was an anomalous mass of bone on the medial range of each patella.  The physician stated, "Patient still has a problem of anomalous patellae and I think this accounts for his pain and fatigue after such things as climbing stairs.  I believe it would still be best to remove the excess portion of the patellae at some convenient time in order to reduce the problem in this respect, even though it does not seem to be associated with much chondromalacia of the main portion of the patellae.  His other complaint of instability and moderate catching in the knees is quite possibly unrelated to the patellae but related to the unusual rotational laxity in each knee."  The examiner stated that the Veteran was "an unsuitable candidate for any kind of strenuous physical activity involving use of the legs."  

A report from a private physician, F.K.B., M.D., states that he treated the Veteran in December 1968 for an acute painful swelling of the left knee incurred after playing basketball.  The swelling was noted to have resolved with conservative treatment after about one week.  

The Board finds that the evidence shows that a bilateral knee disorder clearly and unmistakably existed prior to service.  The Veteran's pre-service treatment reports note complaints of symptoms that include fatigue, swelling, and pain.  His activities were somewhat restricted, although Dr. F.K.B.'s report shows that he was clearly playing basketball as of December 1968.  Dr. S.F.T.'s reports state that X-rays of the Veteran's knees showed a fragment of bone along the medial side of each patella "which could either be an ununited separate ossification center or an old ununited fracture of an unusual type."  He further noted that X-rays showed "an anomalous mass of bone on the medial range of each patella," and he concluded, "I think this accounts for his pain and fatigue after such things as climbing stairs."  The findings therefore involve irregularities in the bones and the patellae, and warrant the conclusion that they are structural or inherent abnormalities or conditions that are more or less stationary in nature, are congenital "defects," and are not congenital "diseases."  VAOPGCPREC 82-90.  The Board therefore finds that there is clear and unmistakable evidence that a bilateral knee condition pre-existed service, and that this condition was a congenital defect.

The next question is whether there is clear and unmistakable evidence that the Veteran's bilateral knee disorders were not aggravated by service.  See Wagner, 370 F.3d at 1089.  

The Veteran's service treatment reports show that in February 1969, the Veteran complained of bilateral knee pain.  On examination, there was no swelling, and a good ROM (range of motion).  There was a possible relaxation of his collateral ligaments.  The reports note bilateral bipartite patella, and that he had been given a P2 profile (i.e., light duty).  In March 1969, he was treated for right knee complaints.  The report notes that there was no right knee swelling and no effusion, and indicates that he had been given a P2 profile.  An April 1969 report notes a stable knee with mild effusion and a full ROM.  An April 1969 X-ray report notes fragmentation of the medial aspect of the right patella which appears to be secondary to a fracture, and a smaller fragment over the medial aspect of the left patella.  These findings were considered rare for bipartite patella, and note that if there was a previous history of trauma these could represent previous fracture sites.  The report states that no other abnormalities were present.  On one occasion in both September and October of 1969, he was treated for bilateral chondromalacia, and a reported twisting of his right knee.  On examination in October 1969, there was no instability or swelling.  X-rays were noted to show "bipartite patella."  Another October 1969 report contains a diagnosis of chondromalacia, bilateral, with bipartite patellae, that was incurred in the line of duty and was service-aggravated.  The report notes that there was no apparent swelling or lateral instability of the knee, no instability, and that the quadriceps muscles were equal in size with no obvious shrinkage.  It was recommended he be given a permanent P3 profile, and the report states that he was fit for duty.  In March 1970, he received physical therapy for his right knee; he was noted to have extension to 0 degrees and flexion to 120 degrees.  That same month, he complained of a left knee injury while playing ping-pong.  The report notes he had been given a permanent "P3" profile for chondromalacia.  The impression was r/o (rule out) ligament tear.  The report notes synovitis, right knee, minimal.  Additional physical therapy was recommended.  A March 1970 X-ray report for the right knee notes bipartite patella otherwise no osseous abnormality noted.  The Veteran's  separation examination report, dated in November 1970, shows that his lower extremities were clinically evaluated as normal, and notes that he had been given a permanent profile for bilateral chondromalacia and bipartite patella.  In an associated "report of medical history," the Veteran indicated that he had a history of "'trick' or locked knee," and the report notes, swelling of the bilateral knees secondary to a twisting injury, with no trouble for the past year, no arthritis.

As for the post-service medical evidence, a VA examination report, dated in March 1971, notes that the Veteran complained of intermittent knee pain that was usually precipitated by prolonged exertion such as frequent clutching of a car, holding the knee in one position, and excessive standing, and that his symptoms were spontaneously relieved with rest.  His pain was not associated with swelling or erythema, and had not required any treatment in recent months.  He reported primarily having right knee problems, and that he had a history of a basketball injury in high school, with treatment prior to service that showed findings of bipartite patella.  He reported experiencing intermittent knee pain during service, more severe on the right, during which time he was again found to have bipartite patella and was given a diagnosis of chondromalacia.  On examination, gait was normal, and he was in "excellent health."  The knees were grossly normal and had a full range of motion with only mild pain on the right in full flexion.  He was able to squat, perform cog-wheel walking, and bear his full weight on each lower extremity without difficulty.  He had some mild subpatellar crepitation with movement on the left.  The lower extremities had excellent muscular development, with normal strength bilaterally.  There was no tenderness to palpation of the joint.  X-ray of the knees was noted to be normal, although bipartite patella could not be ruled out.  The impression was bipartite patella, bilateral, with chondromalacia, symptomatic, mild to moderate on the right, and mild on the left.  The associated X-ray report notes that there were no abnormalities seen on lateral views, with normal joint spaces, and normal patellae, with no evidence of bipartite patella.  A repeat standing view of the knees, and a sunrise view, was recommended for clarification (it does not appear that these were taken).

There is no relevant medical evidence of record for the next 26 years.

Private reports from Panhandle Sports Medicine (PSM), dated in January 1997, show treatment for knee pain.  The Veteran reported a history of a medial meniscus 20 years before, and the report notes, "Apparently it was an old basketball injury that was probably an ACL (anterior cruciate ligament) at that time."  He gave a six-week history of knee swelling, and stated that the previous six weeks he had been "up on his knees a lot in his job as a pharmacist and has had swelling and pain."  The impression notes severe medial compartment arthritis status post probable old ACL injury and open menscectomy, and patellofemoral arthritis.  X-rays were noted to show fairly severe medial compartment arthritis with almost no joint space medially, and fairly significant osteophytes off the medial femoral condyle as well as the medial tibial plateau, and spurring off the lateral patella and bilateral bipartite patellae which have been chronic.  He underwent right knee procedures that included a partial medial meniscectomy, shaving of defects, debridement of defects, and removal of cartilage loose body, osteophytes, and effusion.  A PSM report, dated in February 1997, shows that he was noted to have significant VMO atrophy, and that a brace was recommended.  

The next relevant medical evidence is dated over ten years later.  Specifically, a report from R.B., M.D., dated in October 2008, shows that the Veteran reported a right knee injury prior to service, a severe twisting of his right knee during service, with continued right knee problems during service, with post-service treatment that including having his knee drained, followed by surgery in 1975 for removal of torn right knee cartilage. He reported receiving additional treatment in 1997 due to constant pain and swelling.  This physician indicated that the Veteran was cleared for service "despite documentation that military service would not be wise," that he injured his right knee during service, that he did not receive appropriate treatment at that time and that this has caused two surgeries and, in the future, a total knee replacement.  

A VA examination report, dated in July 2010, shows that the Veteran gave a history of bilateral knee symptoms with an onset in high school, a twisted right knee during service, a second twisted right knee during service while playing ping-pong, and that there was no injury to the left knee during service.  He further reported receiving his first post-service knee treatment at VA in 1972, right knee surgery (a "right knee scope") in 1975, that there was no history of trauma to the joints, and that he had not had any left knee treatment since his separation from service.  X-rays were noted to show moderate degenerative arthritis of the right knee, and mild degenerative arthritis of the left knee.  The examiner stated that the Veteran's C-file was not available for review.

In an addendum, dated in August 2010, the examiner who performed the July 2010 VA examination stated that the Veteran's C-file had been obtained and reviewed.  The examiner summarized the Veteran's relevant medical history, and concluded that it was less likely as not that the Veteran's current knee disorder was caused by or a result of his military service.  The examiner explained that preservice medical reports showed that the Veteran had knee s/s (signs and symptoms) with strenuous activity, with notations of fatigue after walking, or climbing, with occasional catching, and that "there is no discernable evidence of permanent aggravation beyond its natural progression" of this preexisting condition.  

The Board finds that the claim must be denied.  Prior to service, the Veteran's knee X-rays showed that he had a congenital knee disorder with findings interpreted to show bipartite patella.  See Dr. S.F.T.'s reports; March 1971 VA examination report.  Service connection may not be granted for congenital defects on a direct basis, and the evidence is insufficient to show that the Veteran's congenital knee disorders were subject to a superimposed disease or injury as the result of his active military service.  See VAOPGCPREC 82-90.  In this regard, the service treatment reports contain an October 1969 notation noting a "service aggravated" knee disorder.  However, this notation is not accompanied by any sort of rationale, or citation to clinical findings, and a preexisting injury or disease has not demonstrated "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307.  In this case, this report is dated about one year and two months prior to separation from service, apart from treatment following playing ping-pong in March 1970, there is no evidence to show that he subsequently received any treatment for knee symptoms.  It appears that he was profiled, and therefore prevented from participation in strenuous duty shortly after entrance into service, i.e., as of February 1968.  See service treatment reports; see also "Medical Condition - Physical Profile Record" (DA Form 3349), dated between February and October of 1969 (showing restricted duty for bilateral patellar chondromalacia and left knee cruciate instability, noting "no strenuous physical activity," and prohibition of such activities as crawling, stooping, running, jumping, and prolonged standing or marching).  The Veteran's  separation examination report shows that his lower extremities were clinically evaluated as normal, and the associated "report of medical history" notes that there had been no trouble with the Veteran's knees for the past year, and that there was no arthritis.  

Following service, in March 1971, he reported experiencing intermittent knee pain.  On examination, gait was normal, his knees were grossly normal, and had a full range of motion with only mild pain on the right in full flexion.  He was able to squat, perform cog-wheel walking, and bear his full weight on each lower extremity without difficulty.  He had some mild subpatellar crepitation with movement on the left.  The lower extremities had excellent muscular development, with normal strength bilaterally.  There was no tenderness to palpation of the joint.  X-ray of the knees was noted to be normal, although bipartite patella could not be ruled out.  There is no relevant medical evidence of record for the next 26 years.  In January 1997, he was found to have patellofemoral arthritis , and severe medial compartment arthritis.  He underwent right knee procedures that included a partial medial meniscectomy.  In July 2010, X-rays were noted to show moderate degenerative arthritis of the right knee, and mild degenerative arthritis of the left knee.  In August 2010, a VA examiner concluded that it was less likely as not that the Veteran's current knee disorder was caused by or a result of his military service.  

In summary, the Veteran is shown to have had a congenital bilateral knee disorder prior to service.  Although he was treated for knee symptoms during part of his service, he was profiled for his knees beginning in February 1969, and these profiles indicate that he was prevented from participating in strenuous activity.  Three sets of X-rays (in April and October of 1969, and March 1970) did not show any pathology beyond his congenital condition.  He received physical therapy and treatment for left knee symptoms in March 1970, with no other treatment for this rest of his service.  Upon separation from service his knees were noted not to have given him any trouble for the past year.  To the extent that chondromalacia was noted during service, there is no basis to find that this represented an increase in disability, particularly when considered in context with the aforementioned findings in the service treatment reports, to include three sets of X-rays and the separation examination report, and the August 2010 VA opinion.  In addition, arthritis is not shown for many years following separation from service (i.e., in 1997 for the right knee, and 2010 for the left knee).  The 2010 VA examiner has concluded that it is less likely as not that the Veteran's current knee disorder was caused by or a result of his military service, and that there is no discernable evidence of permanent aggravation beyond its natural progression of this preexisting condition.  The VA examiner indicated that the opinion was based on a review of the Veteran's records.  It is accompanied by a rationalized explanation, and it is therefore considered highly probative evidence against the claim.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Given the foregoing, the Board finds that the claims files contain clear and unmistakable evidence that the Veteran's preexisting bilateral knee condition was not aggravated by his service.  See 38 U.S.C.A. § 1111; Cotant.  Accordingly, the claim must be denied. 

In reaching this decision, the Board has considered the October 2008 opinion of Dr. R.B.  However, this opinion is afforded no probative value.  When read in context, this opinion is clearly "by history" only, and is not shown to have been based on a review of the Veteran's C-file, or any other detailed and reliable medical history.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Furthermore, it does not directly address the issue of aggravation, and it is speculative and unaccompanied by an explanation.  Neives-Rodriguez.  In this regard, Dr. R.B. does not explain his statement, that the Veteran was cleared for service "despite documentation that military service would not be wise," nor is there is no opinion of record which indicates that a medical professional concluded that it "would not be wise" for the Veteran to enter active duty.  Similarly, he does not explain his statement that the Veteran "did not receive appropriate treatment" during service, nor is there any medical opinion of record to support this statement.  An opinion based on an inaccurate factual premise has no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  Accordingly, the Board finds that this evidence is insufficient to warrant a grant of the claim.  

The Board further finds that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153  and 38 C.F.R. § 3.306(b) is unnecessary, as the Board has found by clear and unmistakable evidence that the Veteran's preexisting bilateral knee disorder is a congenital condition in order to reach the conclusions as set forth above regarding the presumption of soundness.  VA's General Counsel  found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153  and 38 C.F.R. § 3.306(b).  See VAOPGCPREC 3-2003.  

The Board therefore finds that the Veteran's pre-existing bilateral knee disorder did not undergo an increase in disability during service.  As the disability underwent no increase in severity during service, aggravation may not be conceded.  Accordingly, service connection for a bilateral knee disability is not warranted. 

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention a preexisting knee disorder was aggravated by service.  The Veteran's assertions are competent evidence to show that he experienced knee joint symptoms.  See, e.g., Layno, 6 Vet. App. 465.  

Competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan, 451 F.3d at 1337.  

The Board finds that the written evidence in this case is insufficient to warrant a grant of the claim.  The Veteran does not have the requisite skill, knowledge, or training, to be competent to provide a diagnosis of a knee disability, or to state whether a knee condition was caused or aggravated by service.  See Espiritu, 2 Vet. App. 492.  In this case, the Board has determined that there is clear and unmistakable evidence to show that his preexisting knee disorder was not aggravated by service.  Given the foregoing, the Board finds that the pre-service medical evidence, the Veteran's service treatment reports, and the post-service medical evidence outweigh the Veteran's contentions to the effect that he has a bilateral knee disability that is related to his service.   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the information and evidence necessary to substantiate his claim of service connection for a knee disability.  He was also told of the general criteria for establishing disability ratings and effective dates.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  In July 2007, the Baptist St. Anthony's Hospital stated that it had a ten-year retention policy, and that no records were available.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  In particular, the 2010 VA opinion shows that the examiner stated that he had reviewed the Veteran's records, and the examiner's conclusion is accompanied by a sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; Prejean, 13 Vet. App. at 448-9.  Given the foregoing, there is no basis to find that a remand for another examination or opinion is required.  See 38 C.F.R. § 3.159(d).  Thus, VA has properly assisted the Veteran in developing the claim.  

In March 2011, the Board remanded this claim.  The Board directed that the RO/AMC obtain the records regarding the Veteran's VA "examination" in November 2010, per the Veteran's assertions.  A VA progress note, dated in November 2010, has been obtained and associated with the C-file.  Although this progress notes states that the Veteran was "here for C&P (compensation and pension) exam," this report appears to be what is commonly referred to as an "outpatient treatment report," or a "progress note."  It shows that the Veterans' right knee was examined, but it does not contain an etiological opinion, and it was not based on a review of the Veteran's C-file.  In any event, the Board finds that there has been substantial compliance with its March 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  As such, the Board finds that the medical opinions obtained in this case are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


